Citation Nr: 1606298	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-31 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION


The Veteran had active service from February 1966 to February 1969, with combat service in the Republic of Vietnam.  See DD Form 214 ("VSM [Vietnam Service Medal], VCM w/ 60 Device [Republic of Vietnam Campaign Medal], 3 O/S [Overseas] Bars").  The Veteran died in August 2008 and the Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the December 2008 rating decision denied the Appellant's claims of entitlement to service connection for the cause of the Veteran's death and for accrued benefits.  The notice of disagreement (NOD) filed by the Appellant in May 2009 only identified the issue of service connection for the cause of the Veteran's death, as reflected on the title page of the instant decision.  See May 2009 NOD ("This statement is submitted as a Notice of Disagreement with VA notification dated 12/15/08 and Rating decision of 12/10/08, which denied service connection for the cause of death."); see also 38 C.F.R. § 20.201(b) (2015) (If notice was given that adjudicative determinations were made of several issues at the same time, then the specific determination with which the claimant disagrees must be identified).  A statement of the case (SOC) was issued in June 2010, and the Appellant perfected her appeal with the timely filing of a VA Form 9 (substantive appeal) in July 2010.

In June 2015, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2015).  An opinion was received in June 2015.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in August 2008; the Certificate of Death establishes that the immediate cause of the Veteran's death was brain metastasis due to or as consequence of tonsillar cancer.  

2.  At the time of the Veteran's death, he had not established entitlement to service connection for any disability.

3.  The record evidence establishes that the Veteran served in country in the Republic of Vietnam during the Vietnam era, and thus his exposure to herbicides agents while serving on active duty is presumed.

4.  The record evidence is in relative equipoise as to whether there is a causal relationship between the Veteran's exposure to herbicide agents in service and the subsequent development of his fatal tonsillar cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Appellant, a disease or injury of service origin did contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).


Background and Analysis

The Appellant contends that her husband's exposure to herbicide agents while on active combat service in the Republic of Vietnam caused or contributed to his tonsillar cancer which caused his death several decades after his service separation.

The Certificate of Death confirms that the Veteran died in August 2008, and it establishes that the immediate cause of his death was brain metastasis due to or as consequence of tonsillar cancer.  At the time of the Veteran's death, however, he had not established entitlement to service connection for any disability.

The survivors of a Veteran who has died from a service-connected disability or compensable disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310.  The death of the Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); see also 38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1) (2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303(a). 

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).

The record evidence establishes that the Veteran had active service from February 1966 to February 1969, with combat service in the Republic of Vietnam.  See DD214 ("VSM [Vietnam Service Medal], VCM w/ 60 Device [Republic of Vietnam Campaign Medal], 3 O/S [Overseas] Bars").  Accordingly, the Veteran is shown to have had the requisite in-country Vietnam service; thus, his in-service herbicide exposure is presumed.

The following diseases are deemed associated with herbicide exposure, under current law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  The foregoing diseases shall be service connected if a Veteran was exposure to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.

For purposes of presumptive service connection based on exposure to an herbicide agent, the diseases listed at section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).

Accordingly, the law provides that for claims based on the chronic effects of exposure to Agent Orange, presumptive service connection may be established for certain diseases, including respiratory cancers (caner of the lung, bronchus, or trachea), as specified above.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  While the Veteran is shown to have had the requisite service in-country in the Republic of Vietnam during the Vietnam era, this statutory presumption, however, is not for application in this case because tonsillar cancer is not one of the diseases listed at section 3.309(e).

That notwithstanding, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam (see 38 C.F.R. § 3.309(e)), but must also determine whether the disability was the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact that the Veteran did not meet the requirements of 38 C.F.R. § 3.309 does not in and of itself preclude the Appellant from establishing service connection as she may, in the alternative, establish service connection by way of proof of actual direct causation, showing that the Veteran's exposure Agent Orange during service caused his tonsillar cancer.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In this regard, the post-service treatment records indicate in January 2008 that a mass was discovered in the region of the Veteran's left tonsil.  In medical records from the POH Medical Center from February 2008, the cancerous mass was described as "a large lesion extending from the tonsil and extending onto the hard palate, soft palate, extending laterally in the retromolar trigone and superiorly up into the pterygoid muscles, extending down the posterior pharyngeal wall and filling the left tonsil."  See February 2008 POH Medical Center Physician Surgery Report.  It was also noted that there was no evidence of any masses noted in "piriformis sinuses, postcricoid area, epiglottis, base of tongue, or vallecula."  Id. The tumor appeared to be "submucosal" and "seemed to originate from the left tonsil."  Id.  The Veteran was diagnosed with "T4 N1 M0 squamous cell carcinoma of the tonsil extending into the soft palate, hard palate, to the pterygoids and lateral tongue."  Id. 

The Appellant submitted correspondence, dated April 18, 2009, from the Veteran's treating physician.  See April 2009 Henry Ford Medical Center Physician letter.  The physician opined that he "would like to support the fact that it is possible that Agent Orange may have contributed to the cancer in [M. M.]."  Id.  This conclusion is based upon "recent studies" and the physician's observance of similar "upper digestive tract cancers" in other individuals exposed to Agent Orange.  Id.

In June 2015, the Board requested an expert medical opinion from the VHA.  An opinion was received in June 2015.  The examiner stated that after a detailed review of the Veteran's records, that the Veteran's cancer was not caused by prior exposure to Agent Orange, and that it was less likely than not that "the primary site of the Veteran's cancer was a type of respiratory cancer enumerated in 38 C.F.R. § 3.309 - cancer of the lung, bronchus, larynx or trachea."  Importantly, however, the examiner noted that while tonsils differ from the anatomical structures identified in 3.309, "field cancerization is an important factor to consider in this setting."  While the VHA examiner ultimately provided a negative conclusion, the opinion begins with the preface that "a causal association of [the] Veteran's tonsillar cancer to prior Agent Orange exposure" is unable to be "proved or disproved with confidence."  Specifically, the VHA examiner identified that cancers of the upper respiratory tract "are classified among those for which limited data exists."  The discussion of causation between the Veteran's cancer and herbicide exposure is hamstrung by "small sample sizes, lack of accurate exposure/assessment and/or presence of multiple other confounding causal factors."

Regarding the private opinion of Dr. R.S., the VHA examiner is in agreement with the statement "that considering tonsillar cancers in isolation from other upper respiratory tract cancers is inappropriate."  The VHA examiner's rationale for agreeing with the private opinion is that Agent Orange exposure, like other carcinogens including alcohol and tobacco, are "well known to result in the field cancerization effect."  The examiner explained that it "is a well-established phenomenon" that as in the case of a tobacco user experiencing cancer in the head and neck, that "areas exposed to a carcinogen are at risk of cancer development."  Thereafter, the VHA examiner posits a negative answer to the inquiry addressed, identifying that "there is no solid or conclusive evidence to link Agent Orange exposure to any respiratory cancer."  The examiner identified a recent 2014 cancer study of Korean Vietnam veterans which did not provide any "significant statistical association" between exposure and tonsillar cancer.  However, the VHA examiner noted that this recently cited study suffers from "small sample size," like "many" of the other studies regarding this topic.

After a careful and considered review of the record and resolving all reasonable doubt in favor of the Appellant, the Board finds that a service-connected disability (i.e., tonsillar cancer) did cause or contribute substantially or materially to cause the Veteran 's death.  In this regard, the Board notes the record establishes that the Veteran was exposed to herbicide agents during active service, and that he later developed tonsillar cancer.  The Veteran's death certificate lists his tonsillar cancer as the underlying cause of his death, and the April 2009 private opinion concludes that "it is possible that Agent Orange may have contributed to the development of the cancer."  While the Board notes that this private opinion is without much supporting rationale, it has nonetheless been affirmed by the VHA opinion.  Despite the ultimate negative conclusion of the VHA examiner, the VHA opinion did "agree" with the private opinion's conclusion, opining that the "field cancerization effect" from a known carcinogen like Agent Orange was noteworthy.  Moreover, while the VHA examiner concluded negatively, this conclusion was undermined through the examiner's own admission that the query at issue could not "be proved or disproved with confidence."  The VHA examiner identified that studies on this topic are unreliable for numerous reasons, including small sample size, like the study the VHA opinion itself noted for the lack of evidence in support of causation.  Accordingly, on balance, the Board finds it reasonable to conclude that the totality of the evidence of record is at least in relative equipoise as to whether there is an actual direct relationship between the Veteran's in-service exposure to herbicides and his subsequent development of tonsillar cancer, which did cause, or contribute substantially or materially to cause, the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d), 3.312; Combee v. Brown, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is granted.


ORDER


Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


